                Case 3:20-cv-05980-MLP Document 28 Filed 08/02/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   RICHARD T. W.,                                         Civil No. 3:20-CV-5980-MLP

11            Plaintiff,

12            vs.                                           ORDER

13   ACTING COMMISSIONER OF SOCIAL
     SECURITY,
14
              Defendant.
15
              Pursuant to the parties’ stipulated motion, the Court hereby ORDERS that this matter is
16
     remanded to the Commissioner under 42 U.S.C. § 405(g) (fourth sentence), for further administrative
17
     proceedings. On remand, the administrative law judge (ALJ) will offer the claimant the opportunity
18
     for a new hearing and further development of the record and issue a new decision. The ALJ will re-
19
     evaluate the medical opinions of record, reassess the claimant’s allegations about his symptoms, and
20
     continue with the sequential evaluation, obtaining additional vocational expert testimony if
21
     necessary.
22
              After judgment, Plaintiff may be entitled to reasonable attorney’s fees and costs pursuant to
23
     the Equal Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request to this Court.
24

25   Page 1         ORDER - [3:20-CV-5980-MLP]

26
               Case 3:20-cv-05980-MLP Document 28 Filed 08/02/21 Page 2 of 2



 1
              DATED this 2nd day of August, 2021.
 2

 3                                                  A
                                                    MICHELLE L. PETERSON
 4                                                  United States Magistrate Judge

 5

 6

 7
     Presented by:
 8
     s/ Christopher J. Brackett
 9   CHRISTOPHER J. BRACKETT
     Special Assistant United States Attorney
10   Office of the General Counsel
     Social Security Administration
11   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12   Telephone: (206) 615-2545
     Fax: (206) 615-2531
13   christopher.brackett@ssa.gov

14

15

16

17

18

19

20

21

22

23

24

25   Page 2      ORDER - [3:20-CV-5980-MLP]

26
